Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 9, 13 and 20 are the independent claims under consideration in this Office Action.  
	Claims 1-8, 10-12, 14-18, 21 and 22 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Penman (2,860,588) in view of Whittler (3,618,543).
          Penman discloses the invention substantially as claimed. Penman teaches a tufting machine.  The tufting machine includes a head with at least one row of needles 5 mounted to a needle bar (column 1, line 55) and movable up and down relative a fabric 7’ (figure 4) for placing selective height loops in such fabric.  Penman teaches that the fabric is moved along the sewing area such that a pattern of yarn in placed onto the backing material.  Further, Penman teaches a plurality of gauge parts 10 for cooperation with the needles (figure 1, for example).  The gauge parts include a plurality of gauge parts (figure 2) along at least one row, where the gauge parts are slidable along a module or holder 11 and move in substantially a vertical direction.  The gauge parts or loopers are also moved substantially horizontally via a cam 19.  The gauge parts include an upper part angled to form a tip 13 (figure 1) and an elongated body portion which is selectively moved via a bar 20 and spring 37 (along the holder).  Each gauge part is selectively extensible and retractable independently (figure 2) such that a control system is provided including means 20, 21, 23 and a plurality of teeth 28.  A driving means or actuator system 30 and 31 is provided for positioning the gauge parts at a particular selective height for producing selective yarn pile heights (figure 4) depending on a desired pattern (column 2, lines 58-72 and especially column 3, lines 10-13).  However, Penman does not suggest backing feeding rolls (re-claim 1) and a drive or actuator means including a hydraulic system (re-claim 5).
          Whittler teaches a tufting machine including a head 10 with at least one row of needles 26 mounted to a needle bar 24 and movable up and down relative a fabric F (see the figure) for placing selective height loops in such fabric.  Whittler teaches that the fabric is moved along the sewing area by use of feed rolls 30 such that a pattern of yarn in placed onto the backing material.  Further, Whittler teaches a plurality of gauge parts 36 for cooperation with the needles.  The gauge parts include a means 70, 72, 102, 104 and 112 for selectively adjusting the extension and retraction of the loopers for providing at least two heights and teaches that the system for driving the loopers up and down includes a hydraulic system (column 4, line 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the backing material feed to include a roll system, providing this would assure a proper feeding of backing with respect to a desired pattern.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the looper drive or actuator as including a hydraulic system.  Providing this would allow a simpler, safe and more efficient system since it would have fewer moving parts and less hazardous elements compared to an electrical system.    
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Penman (2,860,588) in view of Hall et al. (7,717,051).
          Penman discloses the invention substantially as claimed. Penman teaches a tufting machine.  The tufting machine includes a head with at least one row of needles 5 mounted to a needle bar (column 1, line 55) and having yarn fed to the needles for forming a pattern on the backing material.  However, Penman does not suggest providing a scroll or roll system for feeding the yarn and multiple needle bars.  
          Hill et al. teach a tufting machine including a head with multiple rows of needles 21 mounted to at least one needle bar 19 and movable up and down relative a fabric 47 (figure 2, for example).  Hill et al. teach the tufting machine can include multiple shifting needle bars (column 1, line 39, also see figure 3A for multiple rows of needles, for example) and yarn feed rolls 42 for feeding the yarn and including scroll feed attachments.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the tufting machine of Penman as including a yarn roll feed system and multiple needle bars.  Providing this would allow the more complex feeding speeds and amounts yarns fed to the needles and allow for more complex patterns on the backing material.  Providing multiple needle bars would allow more complex patterns on the backing material due to the increased number of needles and needle positions.
ALLOWABLE SUBJECT MATTER
           Claims 9-20 are allowable over the art of record.	
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall and Hall et al. illustrate a tufting machine including vertically movable loopers.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732